DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, claim 1 is allowed since Otto et al. (US 2014/0064526), hereon referred to as Otto, and Unno et al. (US 2021/0219087), hereon referred to as Unno, does not teach “segregating the array of virtual audio transducer signals into subsets each comprising a plurality of virtual audio transducer signals, each subset being for driving a physical audio transducer situated within a physical location range of the respective subset.” The following serves to highlight the key differences between the instant invention and Otto and Unno. 
Otto teaches an audio system that offers two modes, one of which provides localized sounds using wave field synthesis. See paragraph [0044]. Specifically, a set of audio signals input into a system comprising digital filters 104 and combiners 106. See paragraphs [0059]-[0061]. The input signals are filtered via the digital filters 104 (spatialization filters) and summed at the combiner 106; however, Otto does not teach a step of segregating the filtered signals prior to the summation.  
Similarly, Unno teaches a surround sound system comprising an information processing apparatus 1 and at least three speakers 3 that provides spatial sound. See paragraphs [0057], [0071]-[0072]. The information processing apparatus 1, acting as a master device, receives a 
For these reasons, claim 1 is allowed. Claims 18 and 20 are allowed for similar reasons as claim 1. Claims 2-17 and 19 are allowed for their dependencies on claims 1 and 18. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653